Citation Nr: 0418497	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  00-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.

A hearing was held at the RO in September 2000.

A videoconference hearing was conducted by the undersigned 
Veterans Law Judge in December 2002.


FINDING OF FACT

Medication taken for a service-connected injury produced an 
increase in severity of hypertension.

CONCLUSION OF LAW

Aggravation of hypertension is proximately due to or the 
result of service-connected recurrent back strain.  38 C.F.R. 
§ 310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the March 2001, June 2003, and 
February 2004 VCAA letters to him.  The March 2001 and June 
2003 letters advised him what evidence must show to establish 
entitlement, what information or evidence VA still needed 
from him, what had been done to help with his claim, and what 
he could do to help with his claim.  He was advised to send 
information describing additional evidence, or the evidence 
itself, to VA within 60 and 30 days, respectively, and that 
if he did not, VA would decide his claim based only on the 
evidence it had received and any VA examinations or medical 
opinions.  The February 2004 letter advised him that he had 
more than 60 days to send evidence, what evidence had been 
received, what evidence VA was responsible for obtaining, 
what evidence VA would make reasonable efforts to obtain on 
his behalf, and how he could help VA.  He was told that he 
must give VA enough information about his records so that VA 
could request them, and that it was his responsibility to 
make sure VA receives all requested records that are not in 
the possession of a federal department or agency.  He was 
told to advise VA if he thought there was other evidence that 
would support his claim.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.

In the present case, a substantially complete application was 
received in May 1999.  Thereafter, in a rating decision dated 
in February 2000, the claim was denied.  Only after that 
rating action was promulgated did the AOJ, in March 2001, 
commence to provide VCAA letters to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The AOJ reconsidered the claim in December 2001, the 
claim was again denied by the AOJ in December 2003 after the 
June 2003 VCAA letter, and in February 2004, after the 
February 2004 VCAA letter, the veteran indicated that he had 
no more information.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Additionally, the claimant has 
indicated in March 2004 that he has no other evidence to 
submit.  There was proper process after the VCAA required 
notice.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.

Analysis

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  In Allen v. Brown, 7 Vet.App. 439, 448 (1995), 
the Court indicated that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such condition shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.

Service connection was granted for recurrent back strain in 
October 1972.  

The veteran contends that secondary service connection is 
warranted for hypertension.  He argues that medication for 
his service-connected recurrent back strain has caused it and 
made it worse.  He states that when he takes non-steroidal 
anti-inflammatory drugs, his blood pressure goes up, and then 
when he stops taking them, it goes down.

The veteran's service medical records do not report a 
diagnosis of hypertension.  On service discharge examination 
in April 1961, clinical evaluation of his heart and vascular 
system was normal and his blood pressure was 122/70.  
Hypertension was not diagnosed.  

On VA examination September 1972, chest X-ray revealed no 
heart abnormalities.

A private medical record dated in October 1976 shows a blood 
pressure of 140/90.

A private medical record dated in March 1985 shows a blood 
pressure reading of 136/90.  

On VA evaluation in July 1995, the veteran complained of low 
back pain and that his blood pressure was increasing, 
possibly due to pain.  His blood pressure was 148/100.

In December 1996 VA physician J.C., M.D advised the veteran 
to continue taking non-steroidal anti-inflammatory drugs.  
His blood pressure was 150/85.

In April 1999, VA Dr. C.'s impression was labile 
hypertension.

In May 1999, VA Dr. C. advised the veteran that unless he 
takes a pain medicine alone, rather than an anti-inflammatory 
medicine such as piroxicam, his blood pressure would 
increase.  

A September 1999 VA hypertension examination report indicates 
that the veteran's claims folder was reviewed, and that a 
physical examination was conducted.  The report further 
indicates that non-steroidal anti-inflammatory agents do 
antagonize the mechanism of actions of anti-hypertensive 
agents, but that they themselves do not produce essential 
hypertension.  It states that the veteran most likely has 
essential hypertension and the non-steroidal anti-
inflammatory agent piroxicam which was prescribed for his low 
back pain did not cause the hypertension.  

In May 2000, J.W. Scroggins, M.D. indicated that it is not 
unusual that the veteran could develop hypertension by itself 
without medication, but that some medications such as 
arthritis medications can exacerbate it.  

A July 2000 medical record from VA Dr. C. states that 
medication taken for lower back problems causes water 
retention, and that hypertension is more likely than not 
caused by medication taken for lower back problems.  Dr. C. 
stated that non-steroidal anti-inflammatory drugs do tend to 
cause fluid retention and make difficult blood pressure.  
Moreover, low back pain limits activity which normally would 
benefit patients with high blood pressure.  

A February 2001 VA medical record from Dr. C. indicates that 
the veteran's blood pressure was 120/75 and that his blood 
pressure was controlled on irbesartan.

In September 2001, VA Dr. C. reported that the veteran's 
active medications included Etodolac twice a day, and that 
his blood pressure was 126/76. 

In April 2003, VA Dr. C. reported that the veteran's active 
medications included Naproxen twice a day, and that his blood 
pressure was 132/82.

A November 2003 VA examination report indicates that the 
veteran's claims folder was reviewed.  An electrocardiogram 
was unremarkable and revealed no evidence of left ventricular 
hypertrophy.  An echocardiogram revealed normal chamber size, 
normal left ventricular function, and no left ventricular 
hypertrophy.  A treadmill stress test was terminated because 
the veteran had shortness of breath and leg fatigue.  The 
veteran's blood pressure response to exercise was normal with 
a peak exercise blood pressure of 180/90.  The examiner 
commented that non-steroidal anti-inflammatory drugs have 
rarely been implicated in causing hypertension.  He stated 
that when they do cause hypertension, the blood pressure 
elevation is quite severe.  The examiner noted that the 
veteran's hypertension was very mild, and that he 
demonstrated normal blood pressure response to exertion, and 
that there was no evidence of end-organ damage based on that 
day's echocardiogram.  The veteran had been prescribed 
guaifenesin, a sympathomimetic agent which may cause 
hypertension.  Therefore, it was more likely than not the 
veteran's hypertension is essential in nature and not 
secondary to non-steroidal anti-inflammatory drugs taken for 
his service-connected back condition.  

The Board previously remanded this case with a specific 
request to be entertained.  Rather than comply, the AOJ 
modified the request, thus producing an inadequate medical 
report.  Although the report is competent, the examiner was 
placed at the disadvantage of not knowing the questions that 
needed to be addressed.

To the extent that an examiner recently determined that 
medication taken for the veteran's back pain did not cause 
hypertension, such opinion is well supported and accepted.  
However, there was the added question of aggravation which 
the examiner did not answer.  

The Board shall not remand again.

Clearly, there are medical opinions that lead to the 
conclusion that the veteran's medication taken for service-
connected disability exacerbate the veteran's hypertension.  
In this regard, there is no negative evidence and the claim 
is granted. 


ORDER

Service connection for hypertension is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



